J-S38034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF                              :   IN THE SUPERIOR COURT OF
  PENNSYLVANIA,                                :         PENNSYLVANIA
                                               :
                      Appellee                 :
                                               :
                          v.                   :
                                               :
  VAN EDWARD SCOTT,                            :
                                               :
                      Appellant                :   No. 55 WDA 2018

                Appeal from the PCRA Order November 29, 2017
               in the Court of Common Pleas of Lawrence County
              Criminal Division at No(s): CP-37-CR-0000516-2010

BEFORE:      BOWES, NICHOLS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                     FILED SEPTEMBER 27, 2018

       Van Edward Scott (Appellant) appeals from the order entered

November 29, 2017, denying his petition filed under the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

       We provide the following factual and procedural history. Appellant was

sentenced to an aggregate term of 9 to 18 years’ imprisonment following his

convictions relating to the improper prescribing of narcotic drugs and to

disposing of frozen or seized assets.

            Appellant is a medical doctor who ostensibly engaged in a
       pain management practice. As a central part of that practice,
       [A]ppellant prescribed large dosages of narcotic opiate drugs to
       his patients.   During [A]ppellant’s trial, the Commonwealth
       presented testimony from some of [A]ppellant’s patients who
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-S38034-18


     typically described office visits as lasting five minutes or less and
     consisting of a brief, perfunctory examination, followed by the
     prescribing of large dosages of controlled substances.

                                  ***
           The Commonwealth [] presented expert medical testimony
     [ from Stephen Thomas, M.D.] to the effect that [A]ppellant’s
     prescribing of controlled substances was outside of accepted
     treatment principles.

Commonwealth v. Scott, 121 A.3d 1121-22 (Pa. Super. April 6, 2015)

(unpublished memorandum at 2-3) (citations to record omitted).

     To rebut the testimony of the Commonwealth’s expert, Appellant

     presented the testimony of Frank Fisher, M.D., as an expert
     witness. Dr. Fisher maintains a physician’s and surgeon’s license
     in the State of California. Dr. Fisher received his undergraduate
     education from University of California-Berkeley[,] graduating
     with a degree in anthropology[,] and graduated from Harvard
     Medical School. He had several articles published and peer
     reviewed relating to the area of pain management. Dr. Fisher
     also performed several speaking engagements concerning the
     topic of pain management.

            On direct examination, it was revealed that Dr. Fisher was
     charged with … murder, drug trafficking and conspiracy in the
     State of California in February of 1999, arising from his
     prescribing of opioids. Those charges were eventually dismissed
     by the Attorney General’s office on the first day of trial according
     to Dr. Fisher. Following the dismissal of the criminal charges,
     the Board of Medicine of California raised issues regarding Dr.
     Fisher’s ability to practice medicine. A resolution was reached in
     which Dr. Fisher agreed to three years of probation concerning
     his license to practice medicine, continuing medical education
     courses and he would undergo evaluations at the University of
     San Diego for mental and medical competency. Dr. Fisher was
     able to complete the three years of probation and evaluations
     without issue. At the time of trial, Dr. Fisher maintained an
     unrestricted license to practice medicine in California.

            Dr. Fisher was admitted as an expert witness at trial. He
     testified that titration to optimal therapeutic effect for pain


                                     -2-
J-S38034-18


     management consists of gradually raising the dosage to where it
     is most effective and that method is necessary to effectively
     treat chronic pain. He disagreed with Dr. Thomas’s testimony
     that [Appellant’s] initial prescriptions to his patients containing
     large dosages failed to comply with the standards in the
     reasonable medical community as Dr. Thomas was basing his
     opinion from the total daily dosage as opposed to the dosage at
     each use. For example[,] Dr. Thomas stated that [] one patient
     received an initial dosage of 180 milligrams daily, which actually
     consisted of doses of 30 milligrams to be taken six times per
     day. Dr. Fisher deemed that starting point to be a safe and
     reasonable initial dosage. Moreover, Dr. Fisher felt that it was
     “nitpicking” for Dr. Thomas to criticize [Appellant] for failing to
     document every increment in the titration process. He also
     determined that Dr. Thomas’s assessment that patients with
     chronic pain should start with a 5 milligram dosage of
     Oxycodone and be titrated to 10 milligrams by stating his belief
     that a patient with chronic pain would be undertreated by that
     dosage.     Dr. Fisher ultimately opined [Appellant’s] starting
     dosages and increments in titration complied with the standard
     of care in the area of pain management.

           In Dr. Fisher’s opinion, the dosages prescribed by
     [Appellant] were expected dosages and fell within the standard
     of care for treatment of individuals suffering from chronic pain.
     Dr. Fisher explained chronic pain can be a deadly disease if not
     properly treated, which was in direct conflict to Dr. Thomas
     indicating pain will not kill a patient, but addiction will.

           Dr. Fisher’s opinions were supported by a monograph
     written by Dr. Perry Fine at the University of Utah and Dr.
     Russell Portenoy at the Sloan Kettering Cancer Institute in New
     York City, which, he opined, is the best synopsis of the standard
     of care concerning the treatment of patients with chronic pain.
     According to Dr. Fisher, Dr. Fine and Dr. Portenoy state the
     elements of the standard of care for chronic pain are diagnosis
     and effective treatment reached through titration of medication
     to optimal therapeutic effect. Dr. Fisher explained [Appellant]
     complied with the standard of care in treating patients suffering
     from chronic pain with appropriate dosages of opioids.

           Dr. Fisher further opined that [Appellant] was not engaged
     in diversion of prescription medications based upon the medical
     records from [Appellant’s] practice and his removal of a patient


                                    -3-
J-S38034-18


     from treating with him for engaging in diversionary activities.
     Dr. Fisher recalled [Appellant] utilized a pain management
     contract with his patients to educate them about the type of
     treatment they would be receiving and the repercussions they
     faced if it is determined they are engaged in diversion of their
     prescription drugs.

           On cross examination, Dr. Fisher indicated that he did not
     perform a residency or fellowship prior to entering the practice of
     medicine. Moreover, Dr. Fisher did not practice long term pain
     management from 1982 through 1992 as he was practicing
     general medicine.      His license to practice medicine was
     suspended from 1999 until 2006 while his criminal charges were
     pending as a condition of his bail. Furthermore, in the decision
     and settlement with the Medical Board of California, Dr. Fisher
     admitted there was an evidentiary basis to discipline his license
     for gross negligence, repeated negligent acts and incompetence
     as stated in Section 2234 [of the] Business and Professions Code
     in California regarding his treatment of numerous patients.
     Counsel for the Commonwealth then engaged in a line of
     questioning concerning quotations issued by Dr. Portenoy
     indicating he was incorrect in the method of prescribing opioids
     for chronic pain and the risk of addiction for patients who receive
     long term treatment of opioids for pain management. Dr. Fisher
     responded to those quotes by explaining that Dr. Portenoy did
     not change his opinions he rendered concerning [Appellant’s]
     treatment of his patients. However, Dr. Fisher explained that
     only 20 to 30 percent of his patients require pain management.

PCRA Court Opinion, 11/29/2017, at 6-9.

           On June 24, 2013, a jury convicted [A]ppellant of six
     counts of prescribing controlled substances not in good faith, six
     counts of prescribing controlled substances outside of accepted
     treatment principles, and one count of prescribing controlled
     substances to a drug dependent person.1 Appellant was also
     convicted of dealing in proceeds of unlawful activities, tampering
     with or fabricating physical evidence, and obstructing
     administration of law or other governmental function.2         On
     October 29, 2013, [A]ppellant was sentenced to an aggregate
     term of 9 to 18 years’ imprisonment.
           __________
           1 35 P.S. §§ 780–113(a)(14)(i), (a)(14)(iii), and

           (a)(13), respectively.


                                    -4-
J-S38034-18



              2 18 Pa.C.S. §§ 5111(a)(2), 4910(1), and 5101,
              respectively.

Scott, 121 A.3d at 1121-22 (unpublished memorandum at 3-4) (citations to

record omitted).

       Appellant timely filed a direct appeal to this Court, and on April 6,

2015, this Court affirmed Appellant’s judgment of sentence.             Id.   Our

Supreme Court denied allowance of his appeal on December 17, 2015. See

Commonwealth v. Scott, 128 A.3d 1206 (Pa. 2015). Appellant did not file

a petition for writ of certiorari to the United States Supreme Court.

       Appellant timely filed pro se his first PCRA petition on January 25,

2017, alleging several instances of ineffective assistance of trial counsel.

The PCRA court appointed counsel, who filed an amended PCRA petition on

May 1, 2017.      Relevant to this appeal, Appellant argued that trial counsel

was ineffective for failing to vet Dr. Fisher fully as an expert witness and

deciding to use said expert at trial, and failing to investigate facts properly

and review discovery with Appellant. Amended PCRA Petition, 5/1/2017, at

1-2. Following hearings spanning three days,1 at which Appellant and two of




____________________________________________


1 The first hearing date related only to the appointment of counsel for
Appellant.




                                           -5-
J-S38034-18


his trial attorneys testified,2 the PCRA court dismissed Appellant’s PCRA

petition on November 29, 2017.

       Appellant timely filed a notice of appeal to this Court. 3   On appeal,

Appellant claims he is entitled to relief because trial counsel gave false

testimony at the PCRA hearings. Appellant’s Brief at v.

       We begin with our standard of review.

              This Court analyzes PCRA appeals in the light most
       favorable to the prevailing party at the PCRA level. Our review
       is limited to the findings of the PCRA court and the evidence of
       record and we do not disturb a PCRA court’s ruling if it is
       supported by evidence of record and is free of legal error.
       Similarly, we grant great deference to the factual findings of the
       PCRA court and will not disturb those findings unless they have
       no support in the record. However, we afford no such deference
       to its legal conclusions. Where the petitioner raises questions of
       law, our standard of review is de novo and our scope of review is
       plenary. Finally, we may affirm a PCRA court’s decision on any
       grounds if the record supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016), quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015). “We

are bound by a PCRA court’s credibility decisions.”       Commonwealth v.


____________________________________________


2 Appellant was represented at trial by a team of three attorneys: Kevin
Byers, Esquire, Eric Levin, Esquire, and J.J. Sandlin, Esquire. It appears that
Attorney Byers passed away prior to the PCRA hearings. N.T., 5/11/2017, at
26.

3 Appellant complied with Pa.R.A.P. 1925(b). The PCRA court complied with
Pa.R.A.P. 1925(a) by issuing an opinion on January 29, 2018, that both
addressed Appellant’s issues on appeal and also incorporated by reference
its opinion dated November 29, 2017. See PCRA Court Opinion, 1/29/2018,
at 5.



                                           -6-
J-S38034-18


Stewart, 84 A.3d 701, 708 (Pa. Super. 2013), citing Commonwealth v.

Johnson, 51 A.3d 237, 242-43 (Pa. Super. 2012) (en banc) (“The PCRA

court’s credibility determinations, when supported by the record, are binding

on this Court.”) (citation and quotation marks omitted).

       Appellant argues that his trial counsel gave false testimony at the

PCRA hearings relating to the use of Appellant’s expert witness and trial

counsel’s investigation and review of discovery.       Appellant’s Brief at v.

According to Appellant, trial counsel testified falsely at the PCRA hearings

when trial counsel stated that he had contacted other experts to serve as

witnesses at Appellant’s trial. Appellant’s Brief at v, 7. Appellant also claims

trial counsel gave false testimony when he stated that a prosecution witness

was Appellant’s office manager, but, according to Appellant, was actually a

part-time employee and confidential informant, which trial counsel knew or

should have known.4 Id.

____________________________________________


4 While Appellant couches his issues on appeal as challenges to the veracity
of trial counsel’s testimony at the PCRA hearings relating to his ineffective
assistance of counsel claims, in the argument section of his brief it is clear
that Appellant is also arguing that his trial counsel was ineffective.
Compare Concise Statement of Matters Complained of on Appeal,
1/29/2018 and Appellant’s Brief at v with Appellant’s Brief at 8-13.
Moreover, Appellant’s brief does not comply with the Pennsylvania Rules of
Appellate Procedure insofar as he failed to divide the argument into sections
that correspond with the two issues he raised in his statement of questions
involved.    See Pa.R.A.P. 2119(a).        Despite the foregoing, because
Appellant’s deficiency does not substantially impede our ability to perform
appellate review, we will address the merits of Appellant’s arguments. See
Thompson v. Thompson, 187 A.3d 259 (Pa. Super. 2018) (finding
(Footnote Continued Next Page)



                                           -7-
J-S38034-18


      In addressing Appellant’s challenges to the veracity of trial counsel’s

testimony at the PCRA hearings, the PCRA court found that Appellant had

waived these claims,5 but concluded that even if there were no waiver,

Appellant’s claims would still fail. PCRA Court Opinion, 1/29/2018, at 2-5.

The PCRA court explained that it

      considered all of the testimony presented during the hearings on
      [Appellant’s] PCRA petition and determined that the testimony
      provided by … [Appellant’s] trial counsel, concerning pretrial
      preparations, reviewing evidence with [Appellant] prior to trial,
      his efforts to vet the expert witness presented at trial and his
      search for another expert witness was credible.           In fact,
      [Appellant’s] testimony failed to contradict much of [trial
      counsel’s] testimony regarding those topics despite being
      provided the opportunity to testify following the completion of
      [trial counsel’s] testimony. In his rebuttal testimony, [Appellant]
      merely explained [trial counsel] never reviewed the evidence
      discovered in his apartment with [Appellant].          In addition,
      [Appellant] explained that he did not have an opportunity to
      discuss the evidence pertaining to the confidential informant with
      [trial counsel] and, if he reviewed that evidence, he would have
      been able to determine the identity of said informant.

            [Appellant] was provided with a sufficient opportunity to
      listen to [trial counsel’s] testimony and those were the only
      portions he took exception to on the record prior to filing his
(Footnote Continued) _______________________

appellant’s violations of Pa.R.A.P. 2119 did not substantially impede
appellate review).

5 Here, the PCRA court concluded that Appellant waived these issues
because he “failed to raise [them] prior to serving his concise statement of
matters complained of on appeal….” PCRA Court Opinion, 1/29/2018, at 2.
In support, the PCRA court cites Commonwealth v. May, 31 A.3d 668 (Pa.
2011). In that case, May failed to file post-sentence motions with the trial
court. Because there is no such procedure following dismissal of a PCRA
petition by the PCRA court, May is inapposite and we disagree with the PCRA
court that Appellant’s claims are waived on this basis.



                                          -8-
J-S38034-18


       concise statement of matters complained of on appeal. Based
       upon a review of the entire record, there is no basis to assert the
       determinations by [the PCRA court] were unreasonable as [trial
       counsel’s] testimony was credible concerning his representation
       of [Appellant] prior to and during trial, which included his
       assertions he reviewed the evidence with [Appellant] prior to
       trial as he was residing at [Appellant’s] apartment and the
       discovery provided by the Commonwealth was present within the
       apartment during that time. [Appellant] was granted access to
       the discovery materials and could have reviewed it on his own to
       aid his counsel in preparation for trial. Thus, [the PCRA court’s]
       determinations concerning the credibility of the witnesses and
       conflicts of evidence are supported by competent evidence and
       are reasonable based upon the record created concerning
       [Appellant’s] PCRA petition.

Id. at 4-5 (unnecessary capitalization omitted).

       Instantly, the PCRA court made credibility determinations in favor of

the Commonwealth as to trial counsel’s testimony, and we are bound by

those credibility determinations as long as they are supported by the record.

See Stewart, 84 A.3d at 708.              We agree with the PCRA court that its

determinations are supported by the record.6            Bearing these credibility

determinations in mind, we now consider whether counsel was ineffective.

____________________________________________


6 See N.T., 5/11/2017, at 7-9 (Appellant’s testimony that he did not ask trial
counsel to replace or remove expert witness, and that he did not discuss
with trial counsel any problems he had with using expert), id. at 17
(Appellant’s testimony that he “didn’t take exception to” expert witness
testifying on his behalf, and that, when asked who he would have retained
instead of expert, he was “not sure”), id. at 28-29 (trial counsel’s testimony
that Appellant and his trial attorneys met prior to trial and were aware of
and discussed expert witness’s criminal charges); see also N.T.
10/31/2017, at 13 (trial counsel’s testimony that he had previously worked
with the same expert, that Appellant never recommended to him that expert
not be used, and that trial counsel had difficulty finding an expert), id. at
(Footnote Continued Next Page)



                                           -9-
J-S38034-18


      We presume counsel is effective.            Commonwealth v. Washington,

927 A.2d 586, 594 (Pa. 2007). To overcome this presumption and establish

an ineffective assistance of counsel claim, a PCRA petitioner must prove, by

a preponderance of the evidence: “(1) the underlying legal issue has

arguable merit; (2) that counsel’s actions lacked an objective reasonable

basis; and (3) actual prejudice befell the [appellant] from counsel’s act or

omission.”    Commonwealth v. Johnson, 966 A.2d 523, 533 (Pa. 2009)

(citations    omitted).      “A    petitioner     establishes   prejudice   when   he

demonstrates that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.”   Id. at 533 (citation and internal quotation marks omitted).          A
(Footnote Continued) _______________________

14-16 (trial counsel’s testimony that he had discussions with an alternative
expert from Florida, who was critical of Appellant and declined to testify on
his behalf, that he had tried unsuccessfully to obtain an alternative expert
from Pittsburgh, that Appellant knew prior to trial about expert’s criminal
charges, that he discussed with Appellant that expert would be a good
witness because it would show the jury “what happens to doctors when
they’re wrongfully accused,” that he and Appellant both wanted to try to find
a different expert and that this expert was the “fallback,” and that expert
testified competently on direct examination at trial, but his credibility was
harmed on cross-examination due to questioning about his criminal
charges), id. at 22 (trial counsel’s testimony that he lived in Appellant’s
apartment during trial, that Appellant was actively involved in reviewing
discovery evidence with him, and that he and Appellant were prepared
before trial to cross-examine Commonwealth’s confidential informant), id. at
32-3 (Appellant’s testimony that trial counsel never pointed out to him
evidence relating to a confidential informant, that he did not have an
opportunity to discuss evidence relating to a confidential informant with trial
counsel, and that if he had been shown the evidence relating to a
confidential informant, he would have been able to decipher who informant
was).



                                         - 10 -
J-S38034-18


claim will be denied if the petitioner fails to meet any one of these

requirements. Commonwealth v. Springer, 961 A.2d 1262, 1267 (Pa.

Super. 2008). This Court may affirm the PCRA court’s order on any basis

even if it is different from that of the PCRA court.     Commonwealth v.

Heilman, 867 A.2d 542, 544 (Pa. Super. 2005).

     With respect to Appellant’s claim that trial counsel failed to vet fully

Appellant’s expert witness and obtain a new expert, the PCRA court

explained that

     [w]hen a petitioner claims ineffective assistance of counsel for
     failure to call a witness, the petitioner bears the burden of
     establishing that witness existed and was available to testify.
     Commonwealth v. Chmiel, 612 Pa. 333, 387, 30 A.3d 1111,
     1143 (2011). The petitioner must also demonstrate counsel was
     aware of or had a duty to know the witness and the witness was
     willing and able to appear. Id. This standard also applies to
     trial counsel’s failure to call an expert witness. Furthermore,
     “[t]rial counsel need not introduce expert testimony on his
     client’s behalf if he is able to effectively cross-examine
     prosecution witnesses ad elicit helpful testimony.” Id., 612 at
     388, 30 A.3d at 1143 (citing Commonwealth v. Marinelli, 570
Pa. 622, 810 A.2d 1257, 1269 (2002)).

                                     ***

            … [T]rial counsel recognized the Commonwealth’s case was
     based upon the expert testimony of Dr. [] Thomas as he
     explained [Appellant] failed to prescribe opioids in accordance
     with the standards of the relevant medical community and he
     failed to adhere to proper practices to eliminate diversion of the
     prescription opioids. In response, trial counsel obtained the
     services of Dr. [] Fisher to testify as a rebuttal witness to the
     Commonwealth’s expert witness. However, [Appellant] contends
     trial counsel was ineffective for failing to properly vet Dr. Fisher
     based upon Dr. Fisher having been charged with similar offenses
     as [Appellant] and trial counsel failed to procure another expert
     witness better suited to contest the testimony of Dr. Thomas. At


                                    - 11 -
J-S38034-18


     the hearing on this PCRA petition, [Appellant] stated he was not
     sure who [sic] he would have retained as an expert witness to
     replace Dr. Fisher. Additionally, [Appellant] testified that he did
     not make a request [to his trial counsel] to replace Dr. Fisher
     prior to trial.

                                     ***
            Moreover, [trial counsel] discussed utilizing Dr. Fisher as
     an expert witness with [Appellant], who did not voice an
     objection to Dr. Fisher testifying at trial.        [Trial counsel]
     explained that Dr. Fisher was the only expert who was available
     to testify on behalf of [Appellant.       Trial counsel] contacted
     another expert witness from Florida, who declined to testify at
     trial as he was very critical of [Appellant]. Similarly, [trial
     counsel] attempted to procure expert testimony from a physician
     located in Pittsburgh, Pennsylvania, who also declined to testify
     on [Appellant’s] behalf. … Dr. Fisher was the only expert witness
     known to trial counsel who expressed a willingness to testify on
     [Appellant’s] behalf. Dr. Fisher was able to adequately explain
     titrating to effect and provided a reasonable explanation as to
     the method utilized by [Appellant] and that said methods
     complied with the standards of the medical community for
     prescribing opioids to treat patients with chronic pain.

                                       ***

            [Appellant] argues that trial counsel was ineffective, in
     accordance with Hinton [v. Alabama, 571 U.S. 263 (2014)], for
     calling Dr. Fisher to testify at trial as opposed to obtaining the
     testimony of another qualified expert. However, Hinton does
     not provide a basis for relief for [Appellant] as the [U.S.]
     Supreme Court held that trial counsel was ineffective for failing
     to obtain a competent and qualified expert witness based upon
     his failure to review the appropriate Alabama statute, which
     would have allowed him to be reimbursed for funds necessary to
     obtain a qualified expert witness. It is important to recognize
     that trial counsel in Hinton was aware the expert witness he
     presented at trial was not properly qualified to rebut the
     testimony of the State’s expert witness, which is not the
     situation in the current matter as [Appellant’s] trial counsel did
     not acknowledge that Dr. Fisher lacked the proper qualifications
     to rebut the testimony of Dr. Thomas. The [U.S.] Supreme
     Court specifically refused to require the courts to compare the
     qualifications of experts chosen to an expert that may have been
     hired. Id. [at 275]. [Appellant] is now requesting [the PCRA


                                   - 12 -
J-S38034-18


      court] perform a comparison of Dr. Fisher with some unidentified
      expert that may exist to determine whether trial counsel was
      ineffective without identifying or presenting testimony from
      another expert that was available and willing to testify on his
      behalf at trial.

             This case is similar to [Commonwealth v.] Rivera, [108
A.3d 779 (Pa. 2014)], where trial counsel provided the
      testimony of an expert witness who was available and willing to
      testify on behalf of [Rivera]. [Here, i]t is completely reasonable
      for trial counsel to rely upon information and testimony provided
      to him by Dr. Fisher. Trial counsel will not be held to be
      ineffective for falling to consult with another expert and provide
      said expert at trial merely in hopes of obtaining a more favorable
      conclusion. This rationale is even more persuasive in this case
      than in Rivera as [Rivera] was able to identify and produce a
      report from an expert willing to testify more favorably in his
      defense[, while Appellant] in the current case has not identified
      nor presented any indication an expert witness exists to provide
      testimony more favorable than the testimony provided by Dr.
      Fisher.

PCRA Court Opinion, 11/29/2017, at 21, 27-31 (unnecessary capitalization

omitted).   We agree with the PCRA court’s determination that there is no

merit to Appellant’s ineffective assistance of counsel claim regarding his trial

counsel’s failure to vet fully Appellant’s expert witness and obtain a new

expert. Thus, we conclude the PCRA court properly dismissed this claim.

      As for Appellant’s claim regarding trial counsel’s failure to investigate

adequately facts and review discovery with him, we likewise agree with the

PCRA court that this claim is without merit.

             … [T]he testimony demonstrates that [trial counsel] met
      with [Appellant] on numerous occasions, even residing at
      [Appellant’s] apartment prior to trial. The discovery provided by
      the Commonwealth was present at [Appellant’s] apartment and
      [trial counsel] explained that he reviewed said discovery with
      [Appellant] as [trial counsel] was residing with [Appellant] prior
      to and during trial. [Trial counsel] emphasized [Appellant] was


                                     - 13 -
J-S38034-18


      actively involved in reviewing and analyzing the discovery and
      [trial counsel] believed they reviewed all of the potential
      exculpatory evidence. [The PCRA court] finds [trial counsel’s]
      testimony credible in this regard. Therefore, [Appellant] is not
      entitled to a new trial as [trial counsel] frequently conferred with
      [Appellant] and properly reviewed discovery with him.

PCRA Court Opinion, 11/29/2017, at 34-35. The PCRA court’s determination

is supported by the record, see note 6, supra, and we discern no error in its

dismissal of this claim.

      Accordingly, we affirm the PCRA court’s order dismissing Appellant’s

PCRA petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/2018




                                     - 14 -